ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, we find that the respondent engaged in attorney misconduct.
Facts: Respondent practiced under a trade name, "Personal Injury Clinic Law Office", which appeared on his envelopes, stationery and business cards. The envelopes did not reveal the identity of who was practicing under the trade name.
Violations: Respondent's conduct violated Ind. Professional Conduct Rule 7.2(b), [now Prof.Cond.R. 7.5(b) ], which prohibits a lawyer from practicing under a name that is misleading as to the identity, responsibility, or status of those practicing thereunder. |
For the misconduct found herein, this Court now finds that the respondent should receive a public reprimand.
IT IS, THEREFORE, ORDERED that the respondent, Paul R.M. Schwebel, is hereby reprimanded and admonished for *671his misconduct in this case. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, the Hon. G. Thomas Gray, Morgan Superior Court, P.O. Box 1556, Martinsville, IN 46151-1556, and to all other entities as provided in Admis.Disc. R. 23(8)(d).
All Justices concur.